Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is response to the application filed 01/03/2022 havingclaims 1-20 pending and presented for examination.
Priority
2.  	Application filed on 08/30/2017 is a has  no priority.
Drawings
3.  	The drawings were received on 06/25/2020 and these drawings are accepted.
4.   				Information Disclosure Statement
	 	 No IDS submitted.
Oath/Declaration
4.  	The Oath/Declaration filed on 06/25/2020 is accepted by the examiner.
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


	Claims 1-2, 4-5, 8-9, 11-12, 15-16, 18-19 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by US Publication  US 20070127444 A1 Gras et al. (Hereinafter “Gras").
 	As per claim 1, Gras teaches a method comprising: encoding, by a wireless access station device, a general packet radio service (GPRS)-tunnel endpoint identifier (GTP-TEID) with data identifying radio frequency (RF) bandwidths supported in a local radio environment (LRE) from which a user equipment (UE) device accesses the wireless access station (para [0158], fig 7, mobile is sending the tunnel end point identifying information such tunnel end point information such mobile terminal id  to the network by encoding the information in local area network environment from which a user equipment (UE) device accesses the wireless access station); sending, via a signaling channel, the encoded GTP-TEID to a core network device (para [0159-0160], fig.7, sending the information such as the mobile id information to the network by the station); notifying, by the core network device, one or more core network devices of an RF bandwidth category level corresponding to the identified RF bandwidths (para [0159-0160], fig.7, network notifies corresponding network server for setting up a connection based on the connection bandwidth corresponding bandwidth based on whether the mobile is close to the WLAN or away from the WLAN for the corresponding bandwidths ); and applying, by the one or more core network devices, at least one of a policy rule or a charging rule to a packet data unit (PDU) session for the UE device, based on the RF bandwidth category level ( para [0159-0160], fig.7, applying by the concerned network 
	As per claim 2, Gras teaches the method of claim 1, wherein the notifying comprises sending the RF bandwidth category level to at least one of a policy control function (PCF) device or a charging function (CHF) device (para [0159-0160], fig.7, sending by the mobile station function of the device such as the location of the device to the network); and selecting, based on the RF bandwidth category level, the at least one of the policy rule or the charging rule ( para [0159-0160], fig.7,selecting by the network based on the location of the mobile station corresponding servers and server applies the rule based on function). 
	As per claim 4, Gras teaches the method of claim 1, wherein the sending is performed at a same time that resources of the wireless access station are allocated for the PDU session ( para [0159-0160], fig.7, sending by the mobile device is performed at the same time when mobile is close to the WLAN and performs the tunnel creation when mobile is close to the WLAN network or UMTS network). 
	As per claim 5, Gras teaches the method of claim 1, wherein the one or more core network devices comprises a policy control function (PCF) device, and wherein the policy rule manages quality of service (QoS) for the PDU session ( para [0159-0160], fig.7, network comprises policy control servers and they apply manages quality of service (QoS) for the PDU session). 

	As per claim 9, Gras teaches the device of claim 8, wherein the notification comprises sending the RF bandwidth category level to at least one of a policy control function (PCF) device or a charging function (CHF) device(para [0159-0160], fig.7, sending by the mobile station function of the device such as the location of the device to 
	As per claim 11, Gras teaches the device of claim 8, wherein the sending is performed at a same time that resources of the wireless access station are allocated for the PDU session (para [0159-0160], fig.7, sending by the mobile device is performed at the same time when mobile is close to the WLAN and performs the tunnel creation when mobile is close to the WLAN network or UMTS network ). 
	As per claim 12, Gras teaches the device of claim 8, wherein the one or more other core network devices comprises a policy control function (PCF) device, and wherein the policy rule manages quality of service (QoS) for the PDU session (para [0159-0160], fig.7, network comprises policy control servers and they apply manages quality of service (QoS) for the PDU session ). 
	As per claim 15, Gras teaches a non-transitory computer-readable storage medium storing instructions executable by a processor of a device, which when executed cause the device to: encode a general packet radio service (GPRS)-tunnel endpoint identifier (GTP-TEID) with data identifying radio frequency (RF) bandwidths supported in a local radio environment (LRE) from which a user equipment (UE) device accesses a wireless access station (para [0158], fig 7, mobile is sending the tunnel end point identifying information such tunnel end point information such mobile terminal id  to the network by encoding the information in local area network environment from 
	As per claim 16, Gras teaches the non-transitory computer-readable storage medium of claim 15, wherein the notification comprises sending the RF bandwidth category level to at least one of a policy control function (PCF) device or a charging function (CHF) device ( para [0159-0160], fig.7, sending by the mobile station function of the device such as the location of the device to the network); and select, based on the RF bandwidth category level, the at least one of a policy rule or a charging rule ( para [0159-0160], fig.7,selecting by the network based on the location of the mobile station corresponding servers and server applies the rule based on function). 
	As per claim 18, Gras teaches the non-transitory computer-readable storage medium of claim 15, wherein the sending is performed at a same time that resources of 
	As per claim 19, Gras teaches the non-transitory computer-readable storage medium of claim 15, wherein the one or more other core network devices comprises a policy control function (PCF) device, and wherein the policy rule manages quality of service (QoS) for the PDU session ( para [0159-0160], fig.7, network comprises policy control servers and they apply manages quality of service (QoS) for the PDU session).  
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claim(s)  3, 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gras further view of US PG Pub US 20170026151 A1 to ADACHI et al (hereinafter ADACHI).
As per claim 3, Gras teaches the method of claim 1, ADACHI teaches wherein the encoded GTP-TEID comprises a plurality of octets, and wherein the encoding comprises configuring one or more bits in a reserved one of the plurality of octets to identify at least one of an RF condition of the LRE or a device category associated with the UE device (para [0113], comprises plurality of octects, encoding comprises configuring one or more bits in a reserved one of the plurality of octets associated with the UE device). US 20170026151 A1
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of Gras by the encoded GTP-TEID comprises a plurality of octets, and wherein the encoding comprises configuring one or more bits in a reserved one of the plurality of octets to identify at least one of an RF condition of the LRE or a device category associated with the UE device as suggested by ADACHI, this modification would benefit   Gras for upgradation in efficiency of utilizing communication resources in a terminal associated mobile communication system..
	As per claim 10, Gras teaches the device of claim 8, ADACHI teaches wherein the encoded GTP-TEID comprises a plurality of octets, and wherein encoding comprises configuring one or more bits in a reserved one of the plurality of octets to identify at least one of an RF condition of the LRE or a device category associated with the UE device ( para [0113], comprises plurality of octects, encoding comprises configuring one or more bits in a reserved one of the plurality of octets associated with the UE device).

 	As per claim 17, Gras teaches the non-transitory computer-readable storage medium of claim 15, ADACHI teaches wherein the encoded GTP-TEID comprises a plurality of octets, and wherein encoding comprises configuring one or more bits in a reserved one of the plurality of octets to identify at least one of an RF condition of the LRE or a device category associated with the UE device (para [0113], comprises plurality of octects, encoding comprises configuring one or more bits in a reserved one of the plurality of octets associated with the UE device ).
 	Examiner supplies the same rationale as supplied in claim 3.
	Claim(s)  6, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gras further view of US PG Pub US 20170118622 A1 to JIANG et al (hereinafter JIANG).
	As per claim 6, Gras teaches the method of claim 1, JIANG teaches wherein the wireless access station device comprises a next generation Node B (gNB), the method further comprising: encoding, into the GTP-TEID, a cell type associated with the gNB (para [0042], fig.3, 4,  mobile station sending a VPN tunnel associated with cell type to the service operator such as one of the network type 5G); notifying the one or more core network devices of the cell type (para [0042], fig.3, 4,service provides one or more core network devices of the cell type such as 4G, 5G ); and applying the at least one of the policy rule or the charging rule with respect to the PDU session for the UE device, based on the cell type (para [0042], fig.3, 4, applying the rule based on the service type based on the incoming request). US 20170118622 A1

 	As per claim 13, Gras teaches the device of claim 8, JIANG teaches wherein the wireless access station device comprises a next generation Node B (gNB), and wherein the processors are further configured to: encode, into the GTP-TEID, a cell type associated with the gNB (para [0042], fig.3, 4,  mobile station sending a VPN tunnel associated with cell type to the service operator such as one of the network type 5G ); notify the one or more other core network devices of the cell type ( para [0042], fig.3, 4,service provides one or more core network devices of the cell type such as 4G, 5G); and apply the at least one of the policy rule or the charging rule with respect to the PDU session for the UE device, based on the cell type (para [0042], fig.3, 4, applying the rule based on the service type based on the incoming request ). 
 	Examiner supplies the same rationale as supplied in claim 6.
Allowable Subject Matter
 	Claim 7, 14, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Prior arts made of record, not relied upon: US Patent Publication   US 20090323533 A1; US Patent Publication US 20080112364 A1,   US Patent Publication US 20050272428 A1
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by  telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571) 272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANEZ C EBRAHIM/Primary Examiner, Art Unit 2467